Citation Nr: 1815352	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-24 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability, to include as based on herbicide agent exposure, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Ronald C. Sykstus, Attorney




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2011 and January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The April 2011 rating decision denied the Veteran's petition to reopen his claim of entitlement for service connection for a skin disability and granted service connection for PTSD, with an initial 30 percent disability rating.  The January 2013 rating decision denied the Veteran's claims for entitlement for service connection for bilateral hearing loss and tinnitus.  

In July 2014, a new VA Form 21-22 was received at the RO appointing the attorney listed on the title page above.  The Board recognizes this change in representation.

In August 2017, the Veteran testified at a video-conference hearing from the RO.  A transcript of that hearing is of record.

The issues of entitlement to a disability rating in excess of 30 percent for PTSD and service connection for a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2009 rating decision denied service connection for a skin disability.  The Veteran was notified of this decision and of his appellate rights by letter dated May 12, 2009.  He did not perfect an appeal.

2.  Additional evidence received since the May 2009 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim for service connection for a skin disability.

3.  The Veteran's current tinnitus is related to in-service acoustic trauma. 

4.  The Veteran's current bilateral hearing loss is related to in-service acoustic trauma. 


CONCLUSIONS OF LAW

1.  The May 2009 rating decision is final with regard to the service connection claim for a skin disability.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been submitted to reopen the service connection claim for a skin disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence; Skin Disorder

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if no notice of disagreement (NOD) is filed within the prescribed time period, or an appeal is not perfected pursuant to 38 C.F.R. § 20.302.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103; see 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017) (setting forth requirements and timeframe for initiating and perfecting an appeal).

In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial, regardless of the basis for that denial.  See 38 U.S.C. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996) (holding that § 5108 requires a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened). 

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a), Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade, 24 Vet. at 117 (holding that there is a "low threshold" for reopening).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received within one year after the date of mailing of an RO decision, it prevents that decision from becoming final and will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); 38 C.F.R. § 3.400(q) (2017) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").

The Veteran's claim for entitlement for service connection for a skin disability was originally denied in a May 2009 rating decision.  The Veteran was notified of this decision and of his appellate rights by letter dated May 12, 2009.  He submitted a notice of disagreement (NOD) in October 2010.  The RO notified the Veteran by letter dated October 21, 2010 that his NOD was untimely.  The Veteran submitted a timely NOD with the RO's October 2010 decision on October 27, 2010.  In July 2012, the RO issued a statement of the case addressing the issue of whether the Veteran submitted a timely NOD with the May 2009 rating decision that denied service connection for a skin disability.  The Veteran did not perfect an appeal.  As such, the May 2009 rating decision is final with regard to this claim.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

The Veteran submitted a petition to reopen the service connection claim for a skin disability in October 2010.  In correspondence dated in September 2010, the Veteran stated that while in service he was exposed to banned toxins, cleaning solvents, diesel fuel, kerosene, and herbicide agents.  A statement from the Veteran's father in September 2010 added that the Veteran had a skin disability on his back, stomach, and in patches on his arms and legs since returning from the Republic of Vietnam.  The Veteran advised that he noticed a skin rash within six months from returning from the Republic of Vietnam.  These statements are presumed credible for the purpose of determining whether reopening is warranted.  Duran, 7 Vet. App. at 220; Justus, 3 Vet. App. at 513.  This evidence had not previously been submitted and relates to an unestablished fact necessary to support the claim, namely an in-service incurrence of a skin disorder.  Thus, the Board finds the evidence is both new and material.  See 38 C.F.R. § 3.156(a); see also 38 C.F.R. § 3.303; Shade, 24 Vet. at 122.  Therefore, the claim for entitlement to service connection for a skin disorder is reopened.

II.  Service Connection for Hearing Loss and Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110.  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, certain chronic diseases, including hearing loss and tinnitus (as an organic disease of the nervous system), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

The Veteran maintains that he suffers from hearing loss and tinnitus as a direct result of noise exposure and a head injury during active service in September 1969 to April 1971.  

The Veteran's post-service treatment records indicate a complaint of tinnitus that began while in service.  See October 2014 Auditory Consult.  The VA examination in January 2013 noted the Veteran experienced tinnitus for approximately 5-10 years prior to the examination.  However, the Veteran was specific in his video-conference hearing testimony from August 2017 that constant ringing in his ears started approximately 15-20 years ago, but he experienced occasional ringing since active service.  He also testified that his hearing loss had gotten progressively worse since leaving active service.  The Board notes that the Veteran stated his military occupation specialty (MOS) was Repair Parts Specialist and Combat Engineer in the Army while serving in the Republic of Vietnam.

The Veteran is competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board finds the Veteran's account of experiencing in-service acoustic trauma and auditory symptomatology to be credible and consistent with the circumstances of his service.  See 38 U.S.C. § 1154(a) (2012); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board acknowledges the negative etiological opinion evidence of record concerning tinnitus in the form of the January 25, 2013 VA examination report; however, the Board declines to accept this opinion because the VA examiner failed to obtain detailed information concerning the onset and continuity of symptomatology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  Further, the VA examiner provided that due to a lack of evidence, an opinion concerning the etiology of the Veteran's hearing loss could not be provided without resort to mere speculation.  

Also of record is an opinion from a different audiologist dated January 17, 2013.  After considering the Veteran's history, this examiner concluded that the Veteran's hearing loss and tinnitus more likely than not initiated in Vietnam.

In sum, there is competent and credible lay evidence of record that hearing loss and tinnitus occurred following acoustic trauma during the Veteran's active service and continued to progress since that time.  See Charles v. Principi, 16 Vet. App. 370 (2002); Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007); Buchanan, 451 F.3d at 1337.  This credible report of a continuity of symptomatology suggests a link between his current hearing loss and tinnitus and the Veteran's active service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Also of a record is a competent medical opinion relating the Veteran's hearing loss and tinnitus to his military service.  Accordingly, in the absence of any probative evidence to the contrary, the Board finds that the evidence weighs in favor of the claims and entitlement to service connection for hearing loss and tinnitus is warranted.


ORDER

New and material evidence has been received to reopen the service connection claim for a skin disability; the appeal is granted to this extent only.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

Although the Board sincerely regrets the further delay, a remand is required in this appeal to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's remaining claims, so that he is afforded every possible consideration.

The Veteran has not been provided with a VA examination for his claim for entitlement to service connection for a skin disability.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The Veteran stated that while in service he was exposed to banned toxins, cleaning solvents, diesel fuel, kerosene, and herbicide agents and noticed a skin rash within 6 months of returning from the Republic of Vietnam.  The Veteran's father added that the Veteran had a skin disability on his back, stomach, and in patches on his arms and legs since returning from the Republic of Vietnam.  Because there is at least an indication that the Veteran's claimed skin disability may be related to his active service, a VA examination and opinion must be provided to make an informed decision on this claim.  McLendon, 20 Vet. App. at 83; see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is not competent to substitute its own opinion for that of a medical expert).  On remand, a VA examination and opinion are needed to determine whether the Veteran's claimed skin disability is related to active service to include consideration of exposure to herbicide agents by the examiner.

Further, an April 26, 2014 VA treatment record shows that the Veteran reported seeing a dermatologist in the past.  These records should be obtained on remand.

Finally, at his hearing in August 2017 the Veteran testified that his PTSD had worsened since his last VA examination in May 2014.  As such, he should be scheduled for a current VA examination to assess the severity of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from July 2016, forward.

2.  Contact the Veteran and obtain the provider name, address, and approximate dates of treatment for the dermatologist who treated him prior to April 2004.  Obtain all records adequately identified by the Veteran, and for which the Veteran signed the appropriate releases, and associate them with the claims folder.

3.  After the above has been completed, arrange for a VA skin examination to evaluate the Veteran's service-connected skin disability.  The Veteran's entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  

The examiner should diagnose and describe in detail all current disabilities affecting the Veteran's skin.

The examiner must provide an opinion as to the whether it is at least as likely as not (50 percent probability or greater) that any current skin disability had its clinical onset during active service or is related to any incident of service, to include herbicide and/or chemical exposure.

In providing this opinion, the examiner should consider and address the following:

*  The Veteran's service treatment records showing that he was treated for a rash in October 1969;

*  The Veteran stated he was exposed to banned toxins, cleaning solvents, diesel fuel, kerosene, and herbicide agents and noticed a skin rash within 6 months of returning from the Republic of Vietnam.  See September 2010 Correspondence;

*  The Veteran's father provided that the Veteran had a skin disability on his back, stomach, and in patches on his arms and legs since returning from the Republic of Vietnam.  See September 2010 Correspondence;

*  VA treatment records dated on April 26, 2004 and December 9, 2004 show that the Veteran gave a history of a chronic, intermittent pruritic rash since 1972; he stated that the rash waxes and wanes and flares multiple times each year; the examiner diagnosed xerosis and mummular eczema with likely contact dermatitis.  VA treatment records show that Veteran was provided with refills of hydroxyzine and triamcinolone for his skin rash on December 7, 2007, and that he continues to use this medication.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology must be specifically acknowledged and considered in formulating any opinions concerning the onset of his disability.  If the examiner rejects the Veteran's reports regarding the onset of skin disability symptoms, the examiner must provide a reason for doing so.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected PTSD.  An appropriate DBQ should be filled out for this purpose, if possible.  The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All indicated tests and studies should be performed and all clinical findings reported in detail.

5.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


